Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 are presenting for examining.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-11 are allowed over prior art of references.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-11 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Furthermore, the prior art of record does not teach an analog computing module (and a corresponding method of performing for an actuating unit as claimed in claim 11) including “an actuating unit comprising a sensor, a discretizer, a comparator, and a driver, wherein, for each of the memristors: the sensor is configured to measure a resistance value of the respective memristor; the discretizer is configured to allocate to the respective measured resistance value one of the discrete storable values as a read value; the comparator is configured to ascertain a difference between (a) a nominal resistance value of the respective memristor that corresponds to the read value and (b) the measured resistance value of the respective memristor; and the driver is configured to refresh a memory cell of the respective memristor by applying, to the respective memristor and based on the ascertained difference, a current- time profile that drives the resistance value of the respective memristor towards the nominal resistance value that corresponds to the read value of the respective memristor ” as disclosed with other limitations in independent claims 1, 8, 9 and 11.
Each dependent claim inherits the allowable subject matter from its respective independent claim(s) and is similarly allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Closest prior art, US-2020/0019845 (Ito et al.) and US- 2015/0106311 (Birdwell et al.) disclose various artificial neural networks storage device with different arrangements of comparators for selecting synapses, but none of these references of prior arts of record, whether taken alone or in any reasonable combination, suggest the claimed limitations as described above.
Also, applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824


/HN/June 4, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824